FILED
                              NOT FOR PUBLICATION                           JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIGUEL CASTILLO GARCIA; CRUZ                     No. 09-73153
SANDRA MEDINA TORO,
                                                 Agency Nos. A076-724-012
               Petitioners,                                  A076-724-013

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Miguel Castillo Garcia and Cruz Sandra Medina Toro, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s order denying their motions to

reopen based on ineffective assistance of counsel. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the

petition for review.

      The agency did not abuse its discretion in denying petitioners’ motions to

reopen as untimely where they filed their motions more than four years after the

final removal order in their cases, see 8 C.F.R. § 1003.23(b)(1), and petitioners

failed to establish that they acted with the due diligence required for equitable

tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available where

“petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence in discovering the deception, fraud, or

error”); see also Ghahremani v. Gonzales, 498 F.3d 993, 1000 (9th Cir. 2007) (due

diligence established where petitioner “demonstrated a steadfast pursuit of his

case”).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-73153